EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wickman on June 29, 2022.
The application has been amended as follows: 
Amend the preamble of claim 2 to recite “The system of” (line 1).
Amend the preamble of claim 3 to recite “The system of” (line 1).
Amend the preamble of claim 4 to recite “The system of” (line 1).
Amend the preamble of claim 5 to recite “The system of” (line 1).
Amend the preamble of claim 6 to recite “The system of” (line 1).
Amend the preamble of claim 7 to recite “The system of” (line 1).
Amend the preamble of claim 8 to recite “The system of” (line 1).
Amend the preamble of claim 9 to recite “The system of” (line 1).
Amend the preamble of claim 10 to recite “The system of” (line 1).
Amend the preamble of claim 12 to recite “The system of” (line 1).
Amend the preamble of claim 13 to recite “The system of” (line 1).
Amend the preamble of claim 14 to recite “The system of” (line 1).
Amend the preamble of claim 15 to recite “The system of” (line 1).
Amend the preamble of claim 16 to recite “The system of” (line 1).
Amend the preamble of claim 17 to recite “The system of” (line 1).
Amend the preamble of claim 18 to recite “The system of” (line 1).
Amend the preamble of claim 19 to recite “The system of” (line 1).
Amend the preamble of claim 20 to recite “The system of claim 11” (line 1).

EXAMINER'S COMMENT
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between species, as set forth in the Office action mailed on May 11, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 11, 2021 is withdrawn.  Claims 8, 9, 18, and 19, directed to a non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773